Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00348-CV

                                     Isabel Carolina VAZQUEZ,
                                              Appellant

                                                  v.

                                     SACATAR PROPERTIES,
                                           Appellee

                   From the County Court at Law No. 2, Guadalupe County, Texas
                                  Trial Court No. 2022-CV-0071
                            Honorable Kirsten Legore, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 3, 2022

DISMISSED

           Appellant appeals from the trial court’s judgment awarding possession of real property to

appellee Sacatar Properties in a forcible detainer action. The trial court signed the judgment on

May 4, 2022. The notice of appeal was due June 3, 2022. See TEX. R. APP. P. 26.1. Although

appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did

not file a motion for extension of time. See TEX. R. APP. P. 26.3.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace
                                                                                     04-22-00348-CV


period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant

must offer a reasonable explanation for failing to file the notice of appeal in a timely manner. See

id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       Therefore, on June 29, 2022, we ordered appellant to file a written response presenting a

reasonable explanation for failing to file the notice of appeal in a timely manner. We cautioned

that if appellant failed to respond within the time provided, the appeal would be dismissed. See

TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a

court order). Appellant has not responded to our order. Accordingly, we dismiss this appeal. See

id.

                                                 PER CURIAM




                                                -2-